 1

 2
                                 UNITED STATES DISTRICT COURT
 3
                                           DISTRICT OF NEVADA
 4
                                                    ***
 5
      CENTURY-NATIONAL INSURANCE                           Case No. 2:18-cv-02090-APG-BNW
 6    COMPANY, et al.,
 7                           Plaintiffs,                   ORDER
 8          v.
 9    DOUGLAS J. GARDNER, et al.,
10                           Defendants.
11

12          Presently before the court is defendant ALPS Property and Casualty Insurance Company’s

13   Motion to Extend Time to File Dispositive Motions (ECF Nos. 70, 73). Plaintiffs oppose the

14   motion. (Resp. (ECF No. 75).) Given the seriousness of the reasons for the requested extension

15   and the modest delay that will be occasioned to the case, the court would have expected the

16   experienced and professional counsel on this case to resolve this issue without court intervention.

17          IT IS THEREFORE ORDERED that defendant ALPS Property and Casualty Insurance

18   Company’s Motion to Extend Time to File Dispositive Motions (ECF Nos. 70, 73) is

19   GRANTED.

20          IT IS FURTHER ORDERED that defendant ALSP must file its motion for summary

21   judgment by September 10, 2019.

22

23          DATED: September 9, 2019

24

25
                                                          BRENDA WEKSLER
26                                                        UNITED STATES MAGISTRATE JUDGE
27

28
